DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites “1 angstroms” which should be replaced with “1 angstrom”.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites “the reflective metal layer comprises a first stack of the non-gold metal and a second stack of the silver below the first stack”, however, the original specification does not provide proper antecedent basis for “a first sack” and “a second stack”.
Claim 6 recites “the reflective metal layer comprises a first stack of the silver and a second stack of the non-gold metal below the first stack”, however, the original specification does not provide proper antecedent basis for “a first sack” and “a second stack”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a dielectric layer… comprising one of an oxide of a first element, a nitride of the first element, and a fluoride of the first element” and “an intermediate layer…comprising aluminum, the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element”, and it is unclear which specific embodiment applicant is referring to because the original specification does not describe an embodiment, wherein a dielectric layer comprises a nitride of the first element or a fluoride of the first element and an intermediate layer comprises aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element. Specifically, the specification (e.g., paragraph [0036]) recites that “[i]f the dielectric layer 204 includes one or more oxides, the intermediate layer 302 may compose one or more materials having a higher enthalpy of oxidation than the material of the dielectric layer 204. In another example, if the dielectric layer 204 includes fluoride, the intermediate layer 302 may compose one or more materials having a higher enthalpy of fluoridation than the material of the dielectric layer 204”. Thus, the specification does not disclose an example, wherein the dielectric layer includes-8- a fluoride of the first element, and the intermediate layer comprises the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element. The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a dielectric layer… comprising one of an oxide of a first element, a nitride of the first element, and a fluoride of the first element”, and the claim also recites “an intermediate layer…comprising aluminum, the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element” corresponding to an example (e.g., paragraph [0036] of the specification) with the dielectric layer including an oxide of a first element which is the narrower statement of the range/limitation of “a dielectric layer… comprising one of an oxide of a first element, a nitride of the first element, and a fluoride of the first element”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites “a dielectric layer… comprising one of an oxide of a first element, a nitride of the first element, and a fluoride of the first element” that requires a material selected from an open list of alternatives (the term “comprising” or “including” corresponds to the open group of alternatives), and thus it is unclear what other alternatives are intended to be encompassed by the claim.
Note that Markush grouping is a closed group of alternatives, and one of the proper form of Markush grouping should recite “selected from the group consisting of’ (see MPEP 2173.05(h)).
Claim 2 (claims 16-18) recites limitations “the first compound” that lack antecedent basis because “a first compound” has not been defined by the claims.
Claim 17 recites “the first compound is the fluoride of the first element”. However, claim 16 (upon which claim 17 depends) requires “the first compound is the nitride of the first element” that is in contradiction to claim 17. Thus, it is unclear whether “the first compound” of claim 17 relates back to “the first compound” of claim 16 or to set forth additional first compound.
Claim 19 recites “the intermediate layer has a thickness”, and it is unclear which specific thickness applicant is referring to. 
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites “the first compound is the fluoride of the first element”. However, claim 16 (upon which claim 17 depends) requires “the first compound is the nitride of the first element” that is in contradiction to claim 17. Thus, claim 17 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,608,168 to Chae (cited in IDS of 07/09/2021) in view of Watanabe et al. (US 2005/0233526, cited in IDS of 07/09/2021, hereinafter Watanabe) (the references US 2010/0154213 by Koike et al. (cited in IDS of 07/09/2021, hereinafter Koike) is presented as evidence).
With respect to Claim 1, Chae discloses a light emitting device (Chae, Fig. 3a, Col. 1, lines 15-20; Col. 2, lines 55-67; Col. 3, lines 1-67; Col. 4, lines 1-15; Cols. 5-7) comprising:
       a semiconductor diode structure (121/123/125, including n-type GaN layer 121 and p-type GaN layer 125) (Chae, Fig. 3a, Col. 5, lines 29-41) including a light emitting layer (123); and
       a reflective layer (e.g., 150b/150a) (Chae, Fig. 3a, Col. 7, lines 51-59) disposed on a surface of the semiconductor diode structure (121/123/125), the reflective layer (150b/150a) comprising nickel (e.g., 150a) and also:
       a dielectric layer (140, e.g., silicon oxide SiO2) (Chae, Fig. 3a, Col. 7, lines 21-30) disposed on the surface of the semiconductor diode structure (121/123/125) and comprising one of an oxide (e.g., SiO2) of a first element (e.g., Si), a nitride of the first element (Si);
       an intermediate layer (e.g., bonding layer 150a inserted between the insulating film 140 and the metal reflective layer 150b) (Chae, Fig. 3a, Col. 7, lines 51-56) disposed on the dielectric layer (140), and comprising a metal (e.g., a combination of Ti, Cr, Ni, or Ta), the metal having an enthalpy of oxidation with a magnitude greater (e.g., silicon oxide includes silicon having the negative enthalpy of oxide formation which is less than that of metal elements such as Ti, Cr, or Ta, as evidenced by Koike, ¶0076) than that of the first element (e.g., Si); 
       a reflective metal layer (e.g., Ag or a combination of Al and Ag) layer (e.g., 150b) (Chae, Fig. 3a, Col. 7, lines 56-59) disposed on the intermediate layer (e.g., 150a) and comprising silver.
Further, Chae does not specifically disclose an intermediate layer, transparent to light emitted by the light emitting layer, and comprising aluminum.
However, Chae teaches forming a metal layer by a typical heat deposition process (Chae, Figs. 3a, Col. 5, lines 32-41; Col. 6, lines 27-33), and that the semiconductor light emitting structure includes GaN-based active layer to produce the desired wavelength of light.
Further, Watanabe teaches that forming a metal layer by a heat treatment (Watanabe, Figs. 1C-1D, 2, 3A-3B,  ¶0024-¶0047, ¶0082-¶0098) causes a silicate reaction in an interface between the base silicon oxide film (e.g., 103) (Watanabe, Figs. 1C-1D, ¶0024-¶0030, ¶0083, ¶0084) and a metal layer (e.g., 104) formed on the base silicon oxide to allow at least one thermally diffused metal element contained in the metal layer into the base silicon oxide to thereby form the insulating film structure containing a silicate region (e.g., 105-2). The metal elements in the metal layer to form silicate region includes aluminum, titanium, and tantalum (e.g., Al, Ti, and Ta) (Watanabe, Figs. 1C-1D, 2, 3A-3B, ¶0097). If metal element is supplied into the surface of the base silicon oxide film (103) (Watanabe, Figs. 1C-1D, ¶0092), metal-O bonding which is a bonding of a metal atom with an oxygen atom, is stronger than Si-O bonding, so that silicate bonding Metal-O-Si is formed. The optimized process conditions (Watanabe, Figs. 1C-1D, ¶0095) for the metal element diffusion into the base oxide film (103) prevent the metal element from reacting the interface between the base silicon oxide film and the underlying semiconductor (e.g., substrate 101). With the optimized process conditions, a thickness of the silicate bonding Metal-O-Si layer is about 1.5 nm or less (Watanabe, Figs. 1C-1D, ¶0104).
Thus, a person of ordinary skill in the art would recognize that by forming a bonding metal layer (e.g., Al, Ti, or Ta) by a typical heat deposition process at a specific temperature on the insulating layer comprised of silicon oxide, the silicate bonding layer (e.g., Al-O-Si, Ti-O-Si, or Ta-O-Si) would be formed at an interface between the silicon oxide film and the bonding metal layer (as taught by Watanabe); and that for a Group III nitride semiconductor light emitting device having the peak emission wavelength between 400 nm and 600 nm, and the silicate bonding layer having a thickness in a range of 1.5 nm or less (as taught by Watanabe), the intermediate layer comprised of the silicate bonding layer having a thickness of about 1.5 nm would be transparent to light emitted by the light emitting layer comprised of Group III nitride semiconductor material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device of Chae by optimizing process conditions of forming the reflective layer, and performing a heat treatment at a specific temperature to form silicate bonding layer at an interface between the base silicon oxide film and the metal layer as taught by Watanabe, wherein the silicate bonding layer comprises aluminum having a thickness in a range of 1.5 nm or less (as taught by Watanabe)  to have an intermediate layer, transparent to light emitted by the light emitting layer, and comprising aluminum in order to provide light emitting device having improved light extraction efficiency and high current spreading, and to provide improved dielectric layer including silicate region to prevent metal element diffusion into semiconductor structure (Chae, Col. 2, lines 55-67; Col. 7, lines 40-67; Watanabe, ¶0024-¶0030, ¶0095).
Regarding Claim 2, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae discloses the light emitting device, wherein the first element is silicon (140, e.g., silicon oxide SiO2) (Chae, Fig. 3a, Col. 7, lines 21-30) and the first compound is one of the oxide of the first element (Si).
Regarding Claim 4, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae discloses the light emitting device, wherein the reflective metal layer (150b) (Chae, Fig. 3a, Col. 7, lines 56-59) comprises silver (Ag) and another non-gold metal (Al).
Regarding Claim 7, Chae in view of Watanabe discloses the light emitting device of claim 4. Further, Chae does not specifically disclose that the non-gold metal comprised in the reflective metal layer is the nickel comprised in the reflective layer. However, Chae teaches a material (e.g., Ni, Al, Ag, and Au) including nickel (Ni) in the reflective metal layer (Chae, Fig. 3a, Col. 6, lines 14-19), and having a high reflectivity and capable of forming ohmic contact.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Chae/Watanabe by including a specific material in the reflective layer as taught by Chae to have the light emitting device, wherein the non-gold metal comprised in the reflective metal layer is the nickel comprised in the reflective layer in order to provide a material having a high reflectivity and capable of forming ohmic contact (Chae, Col. 6, lines 14-19).
Regarding Claim 8, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae does not specifically disclose that the intermediate layer has a thickness of 1 angstroms to 50 angstroms perpendicular to the dielectric layer. However, Watanabe teaches a thickness of the silicate bonding Metal-O-Si layer is about 1.5 nm (15 angstroms) or less (Watanabe, Figs. 1C-1D, ¶0104). The claimed range overlaps the range of Watanabe.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Chae/Watanabe by forming the intermediate layer having a thickness as Al layer of Watanabe to have the light emitting device, wherein the intermediate layer has a thickness of 1 angstroms to 50 angstroms perpendicular to the dielectric layer in order to provide a silicate later that prevents metal element diffusion into semiconductor structure (Watanabe, ¶0024-¶0030, ¶0095, ¶0097).
Regarding Claim 9, Chae in view of Watanabe discloses the light emitting device of claim 8. Further, Chae does not specifically disclose that the intermediate layer has a thickness of 5 angstroms to 20 angstroms perpendicular to the dielectric layer. However, Watanabe teaches a thickness of the silicate bonding Metal-O-Si layer is about 1.5 nm (15 angstroms) or less (Watanabe, Figs. 1C-1D, ¶0104). The claimed range overlaps the range of Watanabe.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Chae/Watanabe by forming the intermediate layer having a thickness as Al layer of Watanabe to have the light emitting device, wherein the intermediate layer has a thickness of 5 angstroms to 20 angstroms perpendicular to the dielectric layer in order to provide a silicate later that prevents metal element diffusion into semiconductor structure (Watanabe, ¶0024-¶0030, ¶0095, ¶0097).
Regarding Claim 10, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae discloses the light emitting device, wherein the reflective metal layer (e.g., 150b, Ag or a combination of Al and Ag) (Chae, Fig. 3a, Col. 7, lines 56-59) comprises silver.
Regarding Claim 11, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae does not specifically disclose that the reflective metal layer comprises gold. However, Chae teaches a material (e.g., Ni, Al, Ag, Au) including gold (Au) in the reflective metal layer (Chae, Fig. 3a, Col. 6, lines 14-19), and having a high reflectivity and capable of forming ohmic contact.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Chae/Watanabe by including a specific material in the reflective layer as taught by Chae to have the light emitting device, wherein the reflective metal layer comprises gold in order to provide a material having a high reflectivity and capable of forming ohmic contact (Chae, Col. 6, lines 14-19).
Regarding Claim 13, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae discloses the light emitting device, wherein the semiconductor structure (121/123/125, including n-type GaN layer 121 and p-type GaN layer 125) (Chae, Fig. 3a, Col. 5, lines 29-41) comprises a III-V semiconductor diode structure.
Regarding Claim 14, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae discloses the light emitting device, wherein the semiconductor structure (121/123/125, including n-type GaN layer 121 and p-type GaN layer 125) (Chae, Fig. 3a, Col. 5, lines 29-41) comprises a III-Nitride semiconductor diode structure.
Regarding Claim 16, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae disclose the light emitting device, wherein the first compound (e.g., a dielectric layer 140 including nitride of silicon (SiN)) (Chae, Fig. 3a, Col. 7, lines 21-30) is the nitride of the first element.
Regarding Claim 17, Chae in view of Watanabe discloses the light emitting device of claim 16. Further, Chae disclose the light emitting device, wherein the first compound (e.g., a dielectric layer 140 including MgF2) (Chae, Fig. 3a, Col. 7, lines 21-30) is the fluoride of the first element.
Regarding Claim 18, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae disclose the light emitting device, wherein: the first element is silicon and the first compound (e.g., a dielectric layer 140 including silicon oxide) (Chae, Fig. 3a, Col. 7, lines 21-30; lines 57-59) is the oxide of the first element; and the reflective metal layer (150b) comprises silver (Ag).
Regarding Claim 19, Chae in view of Watanabe discloses the light emitting device of claim 18. Further, Chae disclose the light emitting device, wherein intermediate layer (e.g., bonding layer 150a inserted between the insulating film 140 and the metal reflective layer 150b) (Chae, Fig. 3a, Col. 7, lines 51-56) has a thickness.
Regarding Claim 20, Chae in view of Watanabe discloses the light emitting device of claim 18. Further, Chae discloses the light emitting device, wherein the semiconductor structure (121/123/125, including n-type GaN layer 121 and p-type GaN layer 125) (Chae, Fig. 3a, Col. 5, lines 29-41) comprises a III-Nitride semiconductor diode structure.
Claims 1, 2, 4, 10-11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0227111 to Illek et al. (cited in IDS of 07/09/2021, hereinafter Illek) in view of Horio et al. (US Patent No. 7,141,825, cited in IDS of 07/09/2021, hereinafter Horio) and Watanabe (US 2005/0233526) (the references US 2010/0154213 by Koike is presented as evidence).
With respect to Claim 1, Illek discloses a light emitting device (Illek, Figs. 6-9, ¶0024-¶0030, ¶0095) comprising:
       a semiconductor diode structure (5/4/6, including n-type layer 5 and p-type layer 6 and active layer 4) (Illek, Figs. 6-9, ¶0085-¶0094) including a light emitting layer (4); and
       a reflective layer (14) (Illek, Figs. 6-9, ¶0128, ¶0132) disposed on a surface of the semiconductor diode structure (5/4/6), the reflective layer (e.g., mirror layer 14 comprising a dielectric mirror including a layer of silicon dioxide and a layer having different refractive index and a mirror metallization including a layer containing Au or Ag) comprising a dielectric mirror and also:
       a dielectric layer (14, e.g., a dielectric mirror including a layer of silicon dioxide SiO2) (Illek, Figs. 6-9, ¶0132) disposed on the surface of the semiconductor diode structure (5/4/6) and comprising one of an oxide (e.g., SiO2) of a first element (e.g., Si);
       an intermediate layer (e.g., a dielectric mirror including a layer having high refractive index) (Illek, Figs. 6-9, ¶0132) disposed on the dielectric layer (e.g., SiO2), transparent to light emitted by the light emitting layer (e.g., a part of radiation penetrating through the dielectric mirror is reflected by the metal mirror, thus the dielectric mirror including the intermediate layer is interpreted as transparent to light emitted by the light emitting layer); 
       a reflective metal layer (e.g., a mirror metallization including a layer containing gold (Au) or silver (Ag)) (Illek, Figs. 6-9, ¶0132) disposed on the intermediate layer (e.g., a layer of the dielectric mirror having high refractive index) and comprising silver or gold.
Further, Illek does not specifically disclose a reflective layer comprising nickel; an intermediate layer comprising aluminum, the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element.
However, Horio teaches forming a light emitting device (Horio, Fig. 1A, Col. 2, lines 54-57; Col. 4, lines 4-55) comprising a reflective layer (15/16) on a surface of the semiconductor diode structure (3-7). The reflective layer (15/16) comprises a reflection layer (16) (Horio, Fig. 1A, Col. 4, lines 35-55) made of silver (Ag) on the insulating film (15) made of silicon oxide, wherein an adhesion layer made of Ni, Al, Ti, W, Mo is inserted between the insulation layer (15) and the reflection layer (16) to improve adhesion properties.
Further, Watanabe teaches that forming a metal layer by a heat treatment (Watanabe, Figs. 1C-1D, 2, 3A-3B, ¶0024-¶0047, ¶0082-¶0098) causes a silicate reaction in an interface between the base silicon oxide film (e.g., 103) (Watanabe, Figs. 1C-1D, ¶0024-¶0030, ¶0083, ¶0084) and a metal layer (e.g., 104). The metal elements in the metal layer to form silicate region includes aluminum (Al) (Watanabe, Figs. 1C-1D, 2, 3A-3B, ¶0097). If metal element is supplied into the surface of the base silicon oxide film (103) (Watanabe, Figs. 1C-1D, ¶0092), metal-O bonding which is a bonding of a metal atom with an oxygen atom, is stronger than Si-O bonding, so that silicate bonding Metal-O-Si is formed. The optimized process conditions (Watanabe, Figs. 1C-1D, ¶0095) for the metal element diffusion into the base oxide film (103) prevent the metal element from reacting the interface between the base silicon oxide film and the underlying semiconductor (e.g., substrate 101). With the optimized process conditions, a thickness of the silicate bonding Metal-O-Si layer is about 1.5 nm or less (Watanabe, Figs. 1C-1D, ¶0104).
Further, it is known in the art (e.g., as evidenced by Koike, ¶0076) that a silicon oxide includes a silicon element having the negative enthalpy of oxide formation which is less than that of metal elements such as Al). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device of Illek by forming an adhesion layer including Al and Ni between a dielectric layer and a reflection metal layer as taught by Horio, wherein an adhesion layer made of aluminum forms a silicate bonding layer at an interface between the dielectric layer made of silicon oxide film and the metal layer as taught by Watanabe to have a reflective layer comprising nickel; an intermediate layer comprising aluminum, the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element in order to improve adhesion properties between the insulating layer and the reflection metal layer; and to prevent metal element diffusion into semiconductor structure (Horio, Col. 2, lines 54-57; Col. 4, lines 35-55; Watanabe, ¶0024-¶0030, ¶0095, ¶0097).
Regarding Claim 2, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses the light emitting device, wherein the first element is silicon (e.g., a dielectric mirror 14 including a layer of silicon dioxide SiO2) (Illek, Figs. 6-9, ¶0132) and the first compound is one of the oxide of the first element (Si).
Regarding Claim 4, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses the light emitting device, wherein the reflective metal layer (e.g., mirror metallization) (Illek, Figs. 6-9, ¶0132) comprises silver (Ag) and another non-gold metal (Al).
Regarding Claim 10, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses the light emitting device, wherein the reflective metal layer (e.g., mirror metallization) (Illek, Figs. 6-9, ¶0132) comprises silver.
Regarding Claim 11, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses that the reflective metal layer (e.g., mirror metallization) (Illek, Figs. 6-9, ¶0132) comprises gold.
Regarding Claim 13, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses the light emitting device, wherein the semiconductor structure (5/4/6, including n-type layer 5 and p-type layer 6 and active layer 4) (Illek, Figs. 6-9, ¶0089-¶0094) comprises a III-V semiconductor diode structure.
Regarding Claim 14, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek discloses the light emitting device, wherein the semiconductor structure (5/4/6, including n-type layer 5 and p-type layer 6 and active layer 4) (Illek, Figs. 6-9, ¶0089-¶0094) comprises a III-Nitride semiconductor diode structure.
Regarding Claim 18, Illek in view of Horio and Watanabe discloses the light emitting device of claim 1. Further, Illek disclose the light emitting device, wherein: the first element is silicon and the first compound (e.g., a dielectric mirror 14 including a layer of silicon dioxide SiO2) (Illek, Figs. 6-9, ¶0132) is the oxide of the first element (Si); and the reflective metal layer (e.g., mirror metallization) comprises silver (Ag).
Regarding Claim 19, Illek in view of Horio and Watanabe discloses the light emitting device of claim 18. Further, Illek disclose the light emitting device, wherein intermediate layer (e.g., a dielectric mirror including a layer having high refractive index) (Illek, Figs. 6-9, ¶0132) has a thickness.
Regarding Claim 20, Illek in view of Horio and Watanabe discloses the light emitting device of claim 18. Further, Illek discloses the light emitting device, wherein the semiconductor structure (5/4/6, including n-type layer 5 and p-type layer 6 and active layer 4) (Illek, Figs. 6-9, ¶0089-¶0094) comprises a III-Nitride semiconductor diode structure.
Claims 1, 2, 4, 10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0364643 to Sumitomo et al. (hereinafter Sumitomo) in view of Horio (US Patent No. 7,141,825) and Watanabe (US 2005/0233526) (the references US 2010/0154213 by Koike is presented as evidence).
With respect to Claim 1, Sumitomo discloses a light emitting device (Sumitomo, Fig. 12, ¶0007, ¶0026-¶0063, ¶0068-¶0075) comprising:
       a semiconductor diode structure (e.g., 23/22/21, including n-type semiconductor layer 23, active layer 22, and p-type semiconductor layer 21) (Sumitomo, Fig. 12, ¶0007, ¶0034, ¶0068-¶0069) including a light emitting layer (22); and
       a reflective layer (50) (Sumitomo, Fig. 12, ¶0044-¶0049, ¶0073) disposed on a surface of the semiconductor diode structure (23/22/21), the reflective layer (e.g., 50) comprising a dielectric multilayer film (52) (Sumitomo, Fig. 12, ¶0044) and also:
       a dielectric layer (51, e.g., silicon oxide) (Sumitomo, Fig. 12, ¶0045) disposed on the surface of the semiconductor diode structure (23/22/21) and comprising one of an oxide (e.g., silicon oxide) of a first element (e.g., Si);
       an intermediate layer (e.g., a dielectric multilayer film 52 including a layer having high refractive index 52a) (Sumitomo, Fig. 12, ¶0048) disposed on the dielectric layer (e.g., 51), transparent to light emitted by the light emitting layer (e.g., a part of radiation penetrating through the dielectric layers 51/52 is reflected by the metal layer 53, thus the dielectric layers 51/52 including the intermediate layer 52a is interpreted as transparent to light emitted by the light emitting layer) (Sumitomo, Fig. 12, ¶0049), and comprising aluminum (e.g., aluminum oxide) (Sumitomo, Fig. 12, ¶0048),  the aluminum having an enthalpy of oxidation with a magnitude greater than that of the first element (e.g., silicon oxide includes silicon having the negative enthalpy of oxide formation which is less than that of metal elements such as Al, as evidenced by Koike, ¶0076); 
       a reflective metal layer (e.g., a metal layer 53 including a layer containing at least one metal from aluminum (Al), silver (Ag), and titanium (Ti)) (Sumitomo, Fig. 12, ¶0049) disposed on the intermediate layer (e.g., 52) and comprising silver (Ag).
Further, Sumitomo does not specifically disclose a reflective layer comprising nickel.
However, Horio teaches forming a light emitting device (Horio, Fig. 1A, Col. 2, lines 54-57; Col. 4, lines 4-55) comprising a reflective layer (15/16) on a surface of the semiconductor diode structure (3-7). The reflective layer (15/16) comprises a reflection layer (16) (Horio, Fig. 1A, Col. 4, lines 35-55) made of silver (Ag) on the insulating film (15) made of silicon oxide, wherein an adhesion layer made of Ni, Al, Ti, W, Mo is inserted between the insulation layer (15) and the reflection layer (16) to improve adhesion properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device of Sumitomo by forming an adhesion layer including Ni between a dielectric layer and a reflection metal layer as taught by Horio to have a reflective layer comprising nickel in order to improve adhesion properties between the insulating layer and the reflection metal layer (Horio, Col. 2, lines 54-57; Col. 4, lines 35-55).
Regarding Claim 2, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo discloses the light emitting device, wherein the first element is silicon (51, e.g., silicon oxide) (Sumitomo, Fig. 12, ¶0045) and the first compound is one of the oxide of the first element (Si).
Regarding Claim 4, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo discloses the light emitting device, wherein the reflective metal layer (50) (Sumitomo, Fig. 12, ¶0045, ¶0049) comprises silver (Ag) and another non-gold metal (e.g., Al or Ti).
Regarding Claim 10, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo discloses the light emitting device, wherein the reflective metal layer (e.g., 53, metal layer including at least one metal selected from Ag, Al, and Ti) (Sumitomo, Fig. 12, ¶0045, ¶0049) comprises silver.
Regarding Claim 12, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo does not specifically disclose that the reflective metal layer has a thickness of 50 nm to 1000 nm. However, Sumitomo teaches that the reflective metal layer (50) has a thickness between 340 nm and 1500 nm (e.g., including a dielectric layer 51 having a thickness of 200 nm to 800 nm, an intermediate layer 52 with two layers each having a thickness of 40 nm to 300 nm, and a metal layer 53 having a thickness of 60 nm to 300 nm) (Sumitomo, Fig. 12, ¶0045-¶0049). The claimed range overlaps the range of Sumitomo.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Sumitomo/Horio by optimizing a thickness of the reflective layer as taught by Sumitomo to have the reflective silver layer that has a thickness of 50 nm to 1000 nm in order to provide sufficient reflectance and to improve optical output of the light emitting element (Sumitomo, ¶0007, ¶0044-¶0049).
Regarding Claim 13, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo discloses the light emitting device, wherein the semiconductor structure (23/22/21, e.g., including GaN, AlGan, InGaN) (Sumitomo, Fig. 12, ¶0034) comprises a III-V semiconductor diode structure.
Regarding Claim 14, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo discloses the light emitting device, wherein the semiconductor structure (23/22/21, e.g., including GaN, AlGan, InGaN) (Sumitomo, Fig. 12, ¶0034) comprises a III-Nitride semiconductor diode structure.
Regarding Claim 18, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo disclose the light emitting device, wherein: the first element is silicon and the first compound (e.g., a dielectric layer 51 including silicon oxide) (Sumitomo, Fig. 12, ¶0045) is the oxide of the first element; and the reflective metal layer (53) comprises silver (Ag).
Regarding Claim 19, Sumitomo in view of Horio discloses the light emitting device of claim 18. Further, Sumitomo disclose the light emitting device, wherein intermediate layer (e.g., 52) (Sumitomo, Fig. 12, ¶0048) has a thickness.
Regarding Claim 20, Sumitomo in view of Horio discloses the light emitting device of claim 18. Further, Sumitomo discloses the light emitting device, wherein the semiconductor structure (23/22/21, e.g., including GaN, AlGan, InGaN) (Sumitomo, Fig. 12, ¶0034) comprises a III-Nitride semiconductor diode structure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0364643 to Sumitomo in view of Horio (US Patent No. 7,141,825) as applied to claim 1, and further in view of Edmond et al. (US 2012/0217530, hereinafter Edmond).
Regarding Claim 3, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo does not specifically disclose that the light emitting device comprises a pure silver p-contact. However, Edmond teaches the light emitting device comprises a pure silver p-contact (Edmond, Fig. 3, ¶0038) to provide reflective ohmic contact to p-type gallium nitride layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Sumitomo/Horio by forming a reflective p-contact as taught by Edmond to have the light emitting device, wherein the light emitting device comprises a pure silver p-contact in order to provide improved reflective ohmic contact to p-type gallium nitride layer (Edmond, ¶0038).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0364643 to Sumitomo in view of Horio (US Patent No. 7,141,825) as applied to claim 1, and further in view of Chae (US Patent No. 9,608,168).
Regarding Claim 5, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo does not specifically disclose that the reflective metal layer comprises a first stack of the non-gold metal and a second stack of the silver below the first stack. However, Sumitomo teaches forming the reflective metal layer (53) including at least one metal from aluminum (Al), silver (Ag), and titanium (Ti)) (Sumitomo, Fig. 12, ¶0049). Further, Chae teaches forming a reflective layer as a stack of metal material layers (e.g., Ni/Ag/Ni/Au) including non-gold metal (e.g., Ni) (Chae, Fig. 3a, Col. 6, lines 14-19) and the silver (Ag) below the non-gold metal (Ni), wherein the reflective layer has a high reflectivity and capable of forming ohmic contact.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Sumitomo/Horio by forming a stack of metal layers for the reflective layer as taught by Chae to have the light emitting device, wherein the reflective metal layer comprises a first stack of the non-gold metal and a second stack of the silver below the first stack in order to provide a material having a high reflectivity and capable of forming ohmic contact (Chae, Col. 6, lines 14-19).
Regarding Claim 6, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo does not specifically disclose that the reflective metal layer comprises a first stack of the silver and a second stack of the non-gold metal below the first stack. However, Sumitomo teaches forming the reflective metal layer (53) including at least one metal from aluminum (Al), silver (Ag), and titanium (Ti)) (Sumitomo, Fig. 12, ¶0049). Further, Chae teaches forming a reflective layer as a stack of metal material layers (e.g., Ni/Ag/Ni/Au) including the silver (e.g., Ag) (Chae, Fig. 3a, Col. 6, lines 14-19) and the non-gold metal (e.g., Ni) below the silver (Ag), wherein the reflective layer has a high reflectivity and capable of forming ohmic contact.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Sumitomo/Horio by forming a stack of metal layers for the reflective layer as taught by Chae to have the light emitting device, wherein the reflective metal layer comprises a first stack of the silver and a second stack of the non-gold metal below the first stack in order to provide a material having a high reflectivity and capable of forming ohmic contact (Chae, Col. 6, lines 14-19).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,608,168 to Chae in view of Watanabe (US 2005/0233526) as applied to claim 1, and further in view of Lee et al. (US 2019/0386189, cited in IDS of 07/09/2021, hereinafter Lee).
Regarding Claim 15, Chae in view of Watanabe discloses the light emitting device of claim 1. Further, Chae does not specifically disclose that the semiconductor diode structure comprises a II-VI semiconductor diode structure. However, Lee teaches that light emitting devices (Lee, Figs. 10-12, ¶0002-¶0003, ¶0118, ¶0419-¶0424) comprising a group III-V or a group II-VI compound semiconductor materials have advantages such as low power consumption, safety, and quick response speed, and are used to implement a white light sources having high efficiency. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Chae/Watanabe by forming the light emitting device comprising a group II-VI compound semiconductor materials as taught by Lee to have the light emitting device, wherein the semiconductor diode structure comprises a II-VI semiconductor diode structure in order to provide a light emitting device having advantages such as low power consumption, safety, and quick response speed, and to implement a white light sources having high efficiency (Lee, ¶0002-¶0003, ¶0118).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0364643 to Sumitomo in view of Horio (US Patent No. 7,141,825) as applied to claim 1, and further in view of Lee (US 2019/0386189).
Regarding Claim 15, Sumitomo in view of Horio discloses the light emitting device of claim 1. Further, Sumitomo does not specifically disclose that the semiconductor diode structure comprises a II-VI semiconductor diode structure. However, Lee teaches that light emitting devices (Lee, Figs. 10-12, ¶0002-¶0003, ¶0118, ¶0419-¶0424) comprising a group III-V or a group II-VI compound semiconductor materials have advantages such as low power consumption, safety, and quick response speed, and are used to implement a white light sources having high efficiency. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device of Sumitomo/Horio by forming the light emitting device comprising a group II-VI compound semiconductor materials as taught by Lee to have the light emitting device, wherein the semiconductor diode structure comprises a II-VI semiconductor diode structure in order to provide a light emitting device having advantages such as low power consumption, safety, and quick response speed, and to implement a white light sources having high efficiency (Lee, ¶0002-¶0003, ¶0118).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891